Order and judgment, Supreme Court, New York County, entered on January 29 and February 4, 1976, respectively, unanimously affirmed for the reasons stated by Korn, J., at Special Term. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Concur—Birns, Nunez and Yesawich, JJ.; Kupferman, J. P., and Capozzoli, J., concur in the result in the following memorandum by Kupferman, J. P.: I concur in the result only. The matter of whether a limited partner is in privity with the partnership’s accounting firm is not currently free from doubt. (Cf. Ernst & Ernst v Hochfelder, 425 US 185, 192, f 9; Lichtyger v Franchard Corp., 18 NY2d 528, and Ultra-mares Corp. v Touche, 255 NY 170, do not foreclose the issue.) While the limited partner has no voice in management, and the liability is limited, there is no corporate veil to pierce.